Citation Nr: 0215054	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  97-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The veteran had active military service from November 1967 to 
September 1974.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

Review of the claims file shows that the veteran failed to 
report for a scheduled hearing before a member of the Board 
at the Regional Office on May 2, 2000.  The Board notes, 
however, that while the letter informing the veteran of the 
May 2000 Travel Board hearing contained his correct address, 
the envelope in which the letter was sent was addressed to 
his former address.  Hence, the letter was returned as 
undeliverable.  Inasmuch as the evidence indicates that the 
veteran's failure to appear at his scheduled May 2000 Travel 
Board hearing was not due to any fault on his part, but, 
rather, was due to never having received notification 
thereof, the Board believes that he should be afforded 
another opportunity to present testimony regarding his claim 
to a member of the Board.  Accordingly, the claim is remanded 
for the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at the 
Regional Office.  

Thereafter, the case should be returned to the Board, if in 
order.  No opinion is intimated by this REMAND as to the 
merits of the veteran's claim, and no additional action is 
required by him until he receives further notification from 
VA.  

The veteran is hereby reminded that he has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  


